              Case 20-42506               Doc 1         Filed 05/12/20 Entered 05/12/20 18:34:23                           Main Document
                                                                     Pg 1 of 14
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MISSOURI

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                GG/MG, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA LANDFILL EQUIPMENT SALES, SERVICE & PARTS
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1535 MCNUTT STREET
                                  HERCULANEUM, MO 63048
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jefferson                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.landfill-equip.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 20-42506               Doc 1             Filed 05/12/20 Entered 05/12/20 18:34:23                           Main Document
Debtor    GG/MG, INC.
                                                                          Pg 2 of 14   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                  When                          Case number
                                                  District                                  When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                 Relationship
                                                  District                                  When                         Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 20-42506               Doc 1          Filed 05/12/20 Entered 05/12/20 18:34:23                               Main Document
Debtor   GG/MG, INC.
                                                                     Pg 3 of 14   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-42506              Doc 1       Filed 05/12/20 Entered 05/12/20 18:34:23                                Main Document
Debtor    GG/MG, INC.
                                                                  Pg 4 of 14   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 12, 2020
                                                  MM / DD / YYYY


                             X   /s/ DANIELLE EMERT                                                      DANIELLE EMERT
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   PRESIDENT




18. Signature of attorney    X   /s/ Robert A. Breidenbach ARN                                            Date May 12, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Robert A. Breidenbach ARN 41577MO & MBE 41557
                                 Printed name

                                 Goldstein & Pressman, P.C.
                                 Firm name

                                 7777 Bonhomme Ave., Suite 1910
                                 Saint Louis, MO 63105
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     314-727-1717                  Email address      rab@goldsteinpressman.com

                                 ARN 41577MO & MBE 41557 MO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 20-42506                    Doc 1          Filed 05/12/20 Entered 05/12/20 18:34:23                         Main Document
                                                                         Pg 5 of 14



 Fill in this information to identify the case:

 Debtor name         GG/MG, INC.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 12, 2020                            X /s/ DANIELLE EMERT
                                                                       Signature of individual signing on behalf of debtor

                                                                       DANIELLE EMERT
                                                                       Printed name

                                                                       PRESIDENT
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-42506                    Doc 1          Filed 05/12/20 Entered 05/12/20 18:34:23                                      Main Document
                                                                              Pg 6 of 14
 Fill in this information to identify the case:
 Debtor name GG/MG, INC.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amern Missouri                                                  utility services                                                                                           $5,286.48
 P.O. BOX 790098
 St. Louis, MO
 63179-0098
 Berry, Silberberg &                                             legal services                                                                                           $31,001.05
 Strokes LLC
 16150 Main Circle
 Drive, Ste 120
 St. Louis, MO 63017
 Company Wrench                                                  potential credit                                                                                         $19,893.21
 4805 Scooby Lane                                                balance of
 Carroll, OH 43112                                               customer
 Cove Run                                                        freight/shipping                                                                                         $22,686.59
 Contracting LLC                                                 services
 P.O. BOX 104
 Moatsville, WV
 26405
 Cummins Mid-South                                               goods and                                                                                                  $7,000.00
 7210 Hall Street                                                services
 St. Louis, MO 63147                                             purchased
 Danna McKitrick,                                                legal services                                                                                             $8,279.08
 P.C. 12001-0111
 7701 Forsyth Blvd.,
 Ste 800
 St. Louis, MO 63105
 Danna McKitrick,                                                legal services                                                                                           $13,802.23
 P.C. 12001-0211
 7701 Forsyth Blvd.,
 Ste 800
 St. Louis, MO 63105




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-42506                    Doc 1          Filed 05/12/20 Entered 05/12/20 18:34:23                                      Main Document
                                                                              Pg 7 of 14

 Debtor    GG/MG, INC.                                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Department of the                                               tax obligations for                                                                                       Unknown
 Treasury IRS                                                    payroll taxes
 Small
 Business/Self-Empl
 oyed Div
 1122 Town &
 Country Commons
 Chesterfield, MO
 63017-8200
 Department of the                                               tax obligations for                                                                                       Unknown
 Treasury IRS                                                    payroll taxes
 Small                                                           (related to
 Business/Self-Empl                                              previous entry)
 oyed Div
 1122 Town &
 Country Commons
 Chesterfield, MO
 63017-8200
 DTI, Inc.                                                       parts purcahses                                                                                            $7,300.66
 5410 Hi Tech Drive
 Braselton, GA 30517
 EJE Recycling &                                                 potential credit                                                                                         $18,000.00
 Disposal                                                        balance of
 802 Recycling Lane                                              customer
 Greenville, NC
 27834
 Heartland Heavy                                                 freight and                                                                                              $10,000.00
 Haul, Inc.                                                      shipping services
 604 Nemaha St.
 Humboldt, NE 68376
 J.Y. Voghel Inc.                                                potential credit                                                                                         $10,000.00
 1305 Rue Briere                                                 balance of
 Beloeil QC J3H6E9                                               customer
 CANADA
 Keystone Sanitary                                               potential credit                                                                                         $40,000.00
 Landfill, Inc.                                                  balance of
 249 Dunham Dr                                                   customer
 Dunmore, PA 18512
 Liberty Mutual                                                  insurance                                                                                                $14,500.00
 Insurance                                                       premium
 Blitt & Gaines, P.C.                                            obligations
 661 Glenn Avenue
 Wheeling, IL 60090
 Mary E. Gunter                                                  loans and                                                                                                $69,194.93
 3533 Hwy Z                                                      advances
 Hillsboro, MO 63050
 Midwest Regional                                                real and personal                               $2,056,087.27                         $0.00          $2,056,087.27
 Bank                                                            property
 P.O. BOX 1269
 Festus, MO 63028




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-42506                    Doc 1          Filed 05/12/20 Entered 05/12/20 18:34:23                                      Main Document
                                                                              Pg 8 of 14

 Debtor    GG/MG, INC.                                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Roberts, Wooten &                                               legal services                                                                                             $5,405.90
 Zimmer LLC
 P.O. Box 888
 Hillsboro, MO 63050
 Sims Global                                                     freight and                                                                                              $11,506.22
 Solutions                                                       shipping services
 6101 Long Prairie
 Rd. Ste 744-252
 Flower Mount, TX
 75028
 Werner C Stichling                                              accounting                                                                                                 $6,155.25
 & Associates, Inc.                                              services
 615 Collins Drive
 Festus, MO 63028




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-42506                    Doc 1          Filed 05/12/20 Entered 05/12/20 18:34:23               Main Document
                                                                         Pg 9 of 14



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      GG/MG, INC.                                                                                 Case No.
                                                                                 Debtor(s)              Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 4 page(s) and is true, correct and
complete.




                                                                               /s/ DANIELLE EMERT
                                                                               DANIELLE EMERT/PRESIDENT
                                                                               Signer/Title


                                                                               Dated:    May 12, 2020




                                                                                                                          (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 20-42506   Doc 1   Filed 05/12/20 Entered 05/12/20 18:34:23   Main Document
                                        Pg 10 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Action Hydraulic Inc
                        8420 Vulcan St
                        St. Louis, MO 63111

                        Amern Missouri
                        P.O. BOX 790098
                        St. Louis, MO 63179-0098

                        Angela Mueller
                        2309 Fountain Dr.
                        Barnhart, MO 63012

                        AT&T
                        P.O. BOX 5001
                        Carol Stream, IL 60197

                        AT&T
                        P.O. BOX 5014
                        Carol Stream, IL 60197

                        AT&T
                        P.O. BOX 536216
                        Atlanta, GA 30353

                        Berry, Silberberg & Strokes LLC
                        16150 Main Circle Drive, Ste 120
                        St. Louis, MO 63017

                        Beth Mahn, Dept of the County Collector
                        P. O. Box 100
                        729 Maple Street
                        Hillsboro, MO 63050

                        BJ Hydraulics Inc.
                        6590 South M-43 Highway
                        Delton, MI 49046

                        Brewer Machine & Gear Co.
                        2820 Clark Avenue
                        St. Louis, MO 63103

                        Cintas Uniforms
                        P.O. BOX 88005
                        Chicago, IL 60680

                        City of Herculaeum Water Department
                        1 Pakwood Court
                        Herculaneum, MO 63048

                        Company Wrench
                        4805 Scooby Lane
                        Carroll, OH 43112
Case 20-42506   Doc 1   Filed 05/12/20 Entered 05/12/20 18:34:23   Main Document
                                    Pg 11 of 14


                    Cove Run Contracting LLC
                    P.O. BOX 104
                    Moatsville, WV 26405

                    Cummins Mid-South
                    7210 Hall Street
                    St. Louis, MO 63147

                    Danielle Emert
                    754 W Kirkham
                    Glendale, MO 63122

                    Danna McKitrick, P.C. 12001-0111
                    7701 Forsyth Blvd., Ste 800
                    St. Louis, MO 63105

                    Danna McKitrick, P.C. 12001-0211
                    7701 Forsyth Blvd., Ste 800
                    St. Louis, MO 63105

                    Department of the Treasury IRS
                    Small Business/Self-Employed Div
                    1122 Town & Country Commons
                    Chesterfield, MO 63017-8200

                    DTI, Inc.
                    5410 Hi Tech Drive
                    Braselton, GA 30517

                    Dunn's Trucking Company
                    P.O. Box 756
                    Granite City, IL 62040

                    EJE Recycling & Disposal
                    802 Recycling Lane
                    Greenville, NC 27834

                    Element 74 LLC
                    113 S Silver Springs Rd, Ste 12
                    Cape Girardeau, MO 63703

                    Excel Temporary Services
                    PO Box 13188
                    Milwaukee, WI 53213-0188

                    Fabick Cat
                    101 Fabick Dr.
                    Fenton, MO 63026

                    General Truck Parts
                    4040 West 40th Street
                    Chicago, IL 60632
Case 20-42506   Doc 1   Filed 05/12/20 Entered 05/12/20 18:34:23   Main Document
                                    Pg 12 of 14


                    Gray
                    1801 Halstead Rd
                    Tallahassee, FL 32309

                    Grindell Delivery
                    P.O. BOX 1135
                    Arnold, MO 63010

                    Heartland Heavy Haul, Inc.
                    604 Nemaha St.
                    Humboldt, NE 68376

                    J.Y. Voghel Inc.
                    1305 Rue Briere
                    Beloeil QC J3H6E9        CANADA

                    James River Equipment -Wilkesboro
                    288 West Gate Drive
                    Wilkesboro, NC 28697

                    Kalb Corporation
                    110 West Depot Street
                    Oneida, IL 61467

                    KB Industrial Sales
                    106 Main Street
                    Pevely, MO 63070

                    Keystone Sanitary Landfill, Inc.
                    249 Dunham Dr
                    Dunmore, PA 18512

                    Liberty Mutual Insurance
                    Blitt & Gaines, P.C.
                    661 Glenn Avenue
                    Wheeling, IL 60090

                    Mary E. Gunter
                    3533 Hwy Z
                    Hillsboro, MO 63050

                    Matthew Gunter
                    10240 Mapaville Hematite Rd.
                    Festus, MO 63028

                    Metro Express Logistics Inc.
                    825 F St. Suite 600
                    W. Sacramento, CA 95605

                    Mid-America Fire
                    P.O. BOX 511763
                    St. Louis, MO 63151
Case 20-42506   Doc 1   Filed 05/12/20 Entered 05/12/20 18:34:23   Main Document
                                    Pg 13 of 14


                    Midwest Regional Bank
                    P.O. BOX 1269
                    Festus, MO 63028

                    Quality Hydrostatics Incorporated
                    11 West Industrial Drive
                    O'Fallon, MO 63366

                    Roberts, Wooten & Zimmer LLC
                    P.O. Box 888
                    Hillsboro, MO 63050

                    Rod's Service Inc.
                    1413 Pennsylvania Avenue
                    St. Louis, MO 63133

                    S.S. Radiator & Welding
                    11 No. Service Rd
                    St. Peters, MO 63376

                    Sims Global Solutions
                    6101 Long Prairie Rd. Ste 744-252
                    Flower Mount, TX 75028

                    Spire Gas
                    Drawer 2
                    St. Louis, MO 63171

                    Steelhead Finance
                    /PAC RIM Transportation
                    3518 Heathrow Way
                    Medford, OR 97504

                    Taylor Transport
                    1708 Hwy 113 SW
                    Cartersville, GA 30120

                    The Hunt Law Firm P.C.
                    16100 Chesterfield Pkwy West
                    Ste. 260
                    Chesterfield, MO 63017

                    The Philipp Law Firm
                    12741 St. Charles Rock Road
                    Bridgeton, MO 63044

                    Werner C Stichling & Associates, Inc.
                    615 Collins Drive
                    Festus, MO 63028
            Case 20-42506                    Doc 1          Filed 05/12/20 Entered 05/12/20 18:34:23                Main Document
                                                                        Pg 14 of 14



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      GG/MG, INC.                                                                                  Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for GG/MG, INC. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 12, 2020                                                        /s/ Robert A. Breidenbach ARN
 Date                                                                Robert A. Breidenbach ARN 41577MO & MBE 41557
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for GG/MG, INC.
                                                                     Goldstein & Pressman, P.C.
                                                                     7777 Bonhomme Ave., Suite 1910
                                                                     Saint Louis, MO 63105
                                                                     314-727-1717 Fax:314-727-1447
                                                                     rab@goldsteinpressman.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
